On
Case 18-15361-LMI Doc96_ Filed 03/29/19 Pagelof3

i
b
i
i
é
i
|
z

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
www. fisb.uscourts.gov

In Re: CHAPTER 13
Alteneez C. Moss, CASE NO. 18-15361-LMI

Debtor.
/

 

JOINT EXHIBIT REGISTER

Exhibits Submitted on behalf of ALTENEEZ C. MOSS AND OPA PROPERTY

 

MANAGEMENT CORP.
Cc [ ] Plaintiff [ ]Defendant [ X ] Debtor [ X ] Other
Date of Hearing/Trial: October 25, 2018 at 9:30 a.m.
Type of Hearing/Trial: Motion for Relief from Stay [ECF #18]; Objection to Proof of
Claim [ECF #26] and Objection to Confirmation [ECF #17]

SUBMITTED BY: Law Offices of Richard R. Robles, P.A.

905 Brickell Bay Drive

Four Ambassadors

. Tower Il, Mezzanine, Suite 228
) Miami, Florida 33131
Telephone: (305) 755-9200

 

Exhibit Number/Letter Description Admitted Refused Not Introduced
1 Section 8 Lease
Agreement between
Debtor and Creditor

 

 
 

 

 

 

;
:
:

Case 18-15361-LMI

Exhibit Number/Letter

2

10

Description Admitted
Public Housing and
Community Development

Rent Change Notice Owner
Dated 3/1/2017

Community Development
Rent Change Notice Owner
Dated 3/12/2018

Notice of annual
Re-inspection to owner {~
Dated 10/23/2017

Public Housing and h

Re-inspection and
Unit Abatement
Dated 11/20/2017

Notice of Failed A

Three Day Notice A
Executed by Jason Selesky

Notice of compliance
annual re-inspection to
owner

Dated May 25, 2018

Notice of failed

Re-inspection and A
Unit Abatement

Dated June 26, 2018

Debtor's Voluntary A
Petition and Schedules

[ECF #1]

Amended Schedules
(ECF #51]

Refused

Doc 96 Filed 03/29/19 Page 2 of 3

Not Introduced

 
 

;

Case 18-15361-LMI

Doc 96 Filed 03/29/19 Page 3of3

Exhibit Number/Letter Description Admitted Refused Not Introduced

11 Creditor’s Motion for A
Relief from Stay
[ECF #18]

12 Creditor’s Objection to
Confirmation [ECF #17]

13 Second Amended
Chapter 13 Pian A
(ECF #34]

14 Proof of Claim A

No. 1

Inspection

15 October, 2018 f)

Documentation’

Respectfully submitted,

We hereby certify that we are admitted to the Bar of the United States District Court for the Southern
District of Florida and we are in compliance with the additional qualifications to practice in this court set

forth in Local Rule 2090-1(A).

Law Offices of Richard R. Robles, P.A.
Attorneys for Creditor

905 Brickell Bay Drive

Four Ambassadors

Tower ll, Mezzanine, Suite 228

Miami, Florida 33131

Telephone: (305) 755-9200

E-mail: rrobles@roblespa.com

/s/ Richard R. Robles, Esquire
RICHARD R. ROBLES, ESQUIRE
Florida Bar No. 0088481

Legal Services of Greater Miami, Inc.
Attomeys for the Debtor

4343 W. Flagler Street, Suite 100
Miami, Florida 33134

Telephone: (305) 438-2403

E-mail: jneame@legalservicesmiami.org

lsi Jeffrey M. Hearne, Esqui
JEFFREY M. HEARNE, ESQUIRE

Florida Bar No. 512060

* Miami-Dade County Housing Agency conducted an annual re-inspection of the Property during the week
of October 15, 2018. The parties do not currently have the updated inspection report or notices, but to
the extent that they are available for hearing, the parties are stipulating to their use and admissibility.

 

 
